DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Korean Application No. 10-2019-0132549, filed on October 23, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 clearly should be dependent from claim 2, but is recited as being dependent from claim 1.  First and second indicators have no precedent in claim 1; they are first recited in claim 2.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 6-9, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al, U.S. Patent Application Publication No. 20190261420 A1 (hereinafter Pannell) in view of Oteri et al, U.S. Patent Application Publication No. 20190327757 A1 (hereinafter Oteri).

Regarding Claim 1, Pannell discloses an operation method of a first end node in a vehicle network supporting a physical layer collision avoidance (PLCA) function (e.g., FIG. 3; ¶ [0003] [0004] [0028] [0047], in vehicle network with IEEE 802.3cg (single-pair Ethernet) applied to PLCA) comprising: 
performing, by a controller, a monitoring operation in a first time interval configured for communication of the first end node (e.g., ¶ [0016][0052], device in an IEEE 802.3cg compliant communications network may receive priorities of frames to be transmitted onto the shared media from other PHY devices that are connected to the shared media; at the PHY level, the device decides whether or not to transmit its frame onto the shared media based on the priority of its frame relative to the priorities of the frames that are waiting to be transmitted from the other PHY devices); 
Pannell discloses receiving priorities of other devices, in order to decide whether it can use the shared medium to transmit, but does not expressly disclose monitoring/determining whether another device has a request to transmit, nor stopping a transmission operation of the first end node in the first time interval in response to 
Oteri discloses, in a similar field of endeavor to avoid collisions on a shared medium (e.g., ¶ [0076], Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) may be implemented in 802.11 systems), detecting, by the controller, a transmission request signal transmitted from a second end node by the monitoring operation (e.g., ¶ [0076], For CSMA/CA, the devices may sense the primary channel. If the primary channel is sensed/detected and/or determined to be busy by a particular device, the device may back off. Only one device may transmit at any given time); and 
in response to detecting the transmission request signal (e.g., FIGS. 7, 9; ¶ [0124], URLLC WTRU or URLLC device may transmit a request for pre-emptive UL scheduling in a given UL/DL normal slot using a PSR 706 or 710 (pre-emptive scheduling request). The resources allocated to the PSR may be configurable, aperiodic, periodic, or the like. The configurable periodicities may be set by utilization of monitoring intervals 902 or 904), stopping, by the controller, a transmission operation of the first end node in the first time interval (e.g., FIGS. 2, 6, 7, 15; ¶ [0099] [0100] [0108]-[0112], URLLC data may arrive after resources are allocated for eMBB data (e.g., FIG. 15, ¶ [0023] [0109] [0136], DL eMBB communication pre-empted with an uplink URLLC scheduled/grant based communication)), 
wherein the first time interval is used for communication of a second end node instead of the first end node interval (e.g., FIGS. 2, 6, 7, 15; ¶ [0099] [0100] 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle network by determining which device has priority to transmit, as disclosed by Pannell, with the disclosure of determining whether another device has data to transmit and enabling the other device to preempt downlink transmission in a present time interval to perform uplink transmission, as disclosed by Oteri. The motivation to combine would have been to determine whether to transmit or back off, based on whether another device is intending to transmit priority traffic, in order to avoid collisions on the shared medium (Oteri: e.g., ¶ [0076]).

Regarding Claim 6, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri discloses wherein the transmission request signal includes information that indicates a transmission priority of the second end node, and the transmission operation of the first end node is stopped in the first time interval when the transmission priority of the second end node is higher than a transmission priority of the first end node (Pannell: e.g., ¶ [0016][0052], device in an IEEE 802.3cg compliant communications network may receive priorities of frames to be transmitted onto the shared media from other PHY devices that are connected to the shared media; at the PHY level, if the priority of the other PHY device’s frames are higher, first device doesn’t transmit).
Claim 7, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri discloses wherein the transmission request signal includes a timer value that indicates a transmission time during which the second end node performs a transmission operation, and the transmission operation of the first end node is resumed after a timer set based on the timer value expires (Oteri: e.g., FIG. 3, T2; FIG. 7, PSR: pre-emptive region when other device can transmit, pre-empting first device’s transmission).

Regarding Claim 8, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 7.
Pannell in view of Oteri discloses wherein the first end node includes a first entity configured to perform a physical (PHY) layer function and a second entity performing a medium access control (MAC) layer function (Pannell: e.g., FIGS. 1-3; ¶ [0003] [0043] [0046] [0047], IEEE 802.3 device with OSI protocol stack, including PHY and MAC layers for information processing) (Oteri: ¶ [0078], OSI stack including PHY and MAC layer), the timer value included in the transmission request signal is transferred from the first entity to the second entity (Oteri: e.g., FIG. 3, T2  is the timer for the preemptive transmission; FIG. 7, PSR: pre-emptive region when other device can transmit, pre-empting first device’s transmission), and when a timer set based on the timer value expires, data is transferred from the second entity to the first entity (Oteri: e.g., FIG. 3,7:  in order for downlink data to be transmitted again, it must through MAC to PHY layer).

Regarding Claim 9, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri discloses further comprising, when the transmission operation of the second end node is completed in the first time interval, performing the transmission operation of the first end node in a second time interval after the first time interval (Oteri: e.g., FIG. 3, T2; FIG. 7, PSR: downlink transmission can proceed (which may be next time slot) after pre-emptive region when other device can transmit ).

Regarding Claim 11, Pannell discloses an operation method of a first end node in a vehicle network supporting a physical layer collision avoidance (PLCA) function  (e.g., FIG. 3; ¶ [0003] [0004] [0028] [0047], in vehicle network with IEEE 802.3cg (single-pair Ethernet) applied to PLCA) comprising: 
performing, by the controller, a transmission operation of the first end node in the first time interval, wherein the first time interval is used for communication of the first end node instead of the second end node (e.g., ¶ [0016][0052], device in an IEEE 802.3cg compliant communications network may send priority of frames to be transmitted onto a shared media; if the device has higher priority, it may transmit).
Pannell discloses receiving priorities of other devices, in order to decide whether it can use the shared medium to transmit, but does not expressly disclose monitoring/determining whether another device has a request to transmit, nor enabling 
Oteri discloses, in a similar field of endeavor to avoid collisions on a shared medium (e.g., ¶ [0076], Carrier Sense Multiple Access with Collision Avoidance (CSMA/CA) may be implemented in 802.11 systems), generating, by a controller, a transmission request signal indicating that data to be transmitted exists (e.g., FIGS. 7, 9; ¶ [0124], URLLC WTRU or URLLC device may transmit a request for pre-emptive UL scheduling in a given UL/DL normal slot using a PSR 706 or 710 (pre-emptive scheduling request); ¶ [0076], For CSMA/CA, the devices may sense the primary channel. If the device is sending on the primary channel, the other device will sense/detect this and back off. Only one device may transmit at any given time);
transmitting, by the controller, the transmission request signal in a first time interval configured for communication of a second end node (e.g., FIGS. 7, 9; ¶ [0124], URLLC WTRU or URLLC device may transmit a request for pre-emptive UL scheduling in a given UL/DL normal slot using a PSR 706 or 710 (pre-emptive scheduling request). URLLC data may arrive after resources are allocated for eMBB data (e.g., FIG. 15, ¶ [0023] [0109] [0136], DL eMBB communication pre-empted with an uplink URLLC scheduled/grant based communication)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle network by determining which device has priority to transmit, as disclosed by Pannell, with the disclosure of determining whether another device has data to transmit and enabling the other device to preempt downlink transmission in a present time interval to perform 

Regarding Claim 14, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 11.
The functional limitations of Claim 14 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 14.  

Regarding Claim 15, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 11.
The functional limitations of Claim 15 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 15.  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell in view of Oteri, in further view of Beruto et al, U.S. Patent Application Publication No. 20190230705 A1 (hereinafter Beruto).

Regarding Claim 2, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri discloses wherein the first end node includes a first entity configured to perform a physical (PHY) layer function and a second entity configured to perform a medium access control (MAC) layer function (Pannell: e.g., FIGS. 1-3; ¶ [0003] [0043] [0046] [0047], IEEE 802.3 device with OSI protocol stack, including PHY and MAC layers for information processing) (Oteri: ¶ [0078], OSI stack including PHY and MAC layer).
Pannell in view of Oteri does not expressly disclose in response to detecting the transmission request signal, a first indicator indicating that the transmission request signal is detected and a second indicator indicating that a collision occurs in the first time interval are transmitted from the first entity to the second entity.
Beruto discloses in response to detecting the transmission request signal, a first indicator indicating that the transmission request signal is detected and a second indicator indicating that a collision occurs in the first time interval are transmitted from the first entity to the second entity (e.g., ¶ [0114], In the COLLIDE state, the data module (i.e., including PHY layer) informs the MAC of a collision which, actually, has not happened and which has not been signaled by the transceiver module implementing the functions of the PHY sublayers. This collision is therefore a logical collision that is generated only to let the MAC module backoff).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle network by determining which device has priority to transmit, as disclosed by Pannell in view of Oteri, with the disclosure of PHY layer informing MAC layer that another device is transmitting and to avoid transmitting in order to avoid collision, as disclosed by Beruto. The motivation to combine would have been to determine whether to transmit or back 

Regarding Claim 3, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri does not expressly disclose wherein when the first indicator and the second indicator are received at the second entity, data transmission is prevented from the second entity to the first entity.
Beruto discloses wherein when the first indicator and the second indicator are received at the second entity, data transmission is prevented from the second entity to the first entity (e.g., ¶ [0114], In the COLLIDE state, the data module (i.e., including PHY layer) informs the MAC of a collision which, actually, has not happened and which has not been signaled by the transceiver module implementing the functions of the PHY sublayers. This collision is therefore a logical collision that is generated only to let the MAC module backoff).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle network by determining which device has priority to transmit, as disclosed by Pannell in view of Oteri, with the disclosure of PHY layer informing MAC layer that another device is transmitting and to avoid transmitting in order to avoid collision, as disclosed by Beruto. The motivation to combine would have been to determine whether to transmit or back off, based on whether another device is intending to transmit, in order to avoid collisions on the shared medium (Beruto: e.g., ¶ [0010] [0079]).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell in view of Oteri, in further view of Dalmia, U.S. Patent Application Publication No. 20200083974 A1 (hereinafter Dalmia).
 
Regarding Claim 4, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri does not expressly disclose wherein the transmission request signal is a low power idle (LPI) signal generated by the second end node that supports an energy efficient Ethernet (EEE) function.
Dalmia discloses wherein the transmission request signal is a low power idle (LPI) signal generated by the second end node that supports an energy efficient Ethernet (EEE) function (e.g., ¶ [0007] [0008] [0043], Energy-Efficient Ethernet enables network ports to switch between a high power state (also called the data mode) and a lower power state (also called the low power idle (LPI) mode) in response to whether data must flow between a pair of ports/devices.  Device may enter silent mode and would not transmit any data until it returns to the active mode). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle Ethernet network by determining which device has priority to transmit and avoid transmission if necessary, as disclosed by Pannell in view of Oteri, with the disclosure of low-power-idle mode in Ethernet communication to avoid transmitting in order to avoid collision, as disclosed by Dalmia. The motivation to combine would have been to determine whether 

Regarding Claim 12, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 11.
The functional limitations of Claim 12 are similar to claim 4. Therefore, the reasoning used in the examination of claim 4 shall be applied to claim 12.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell in view of Oteri, in further view of Gordaychik, U.S. Patent Application Publication No. 20190363843 A1 (hereinafter Gordaychik).

Regarding Claim 5, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 1.
Pannell in view of Oteri discloses wherein the transmission request signal includes an identifier of the second end node (Oteri: e.g., ¶ [0122], WTRU ID), and that the transmission request signal is used to indicate that there is priority data to be transmitted at the second end node indicated by the identifier (Oteri: e.g., FIGS. 7, 9; ¶ [0124], URLLC device (with associated identifier) may transmit a request for pre-emptive UL scheduling in a given UL/DL normal slot using a PSR 706 or 710 (pre-emptive scheduling request).

Gordaychik discloses wherein the transmission request signal includes an identifier of the second end node, and the transmission request signal is used to indicate that there is emergency data to be transmitted at the second end node (e.g., ¶ [0079], UE capability ID may be sent in an emergency call). 
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of avoiding collisions in an in-vehicle Ethernet network by determining which device has priority to transmit and avoid transmission if necessary, as disclosed by Pannell in view of Oteri, with the disclosure of recognizing when device is sending emergency data, as disclosed by Gordaychik. The motivation to combine would have been to determine whether to transmit or back off, based on whether another device priority to transmit.

Regarding Claim 13, Pannell in view of Oteri discloses all the limitations of the operation method according to claim 11.
The functional limitations of Claim 13 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 13.  

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16, directed to an operation method of a first end node, the prior art of record discloses a node in a vehicle network supporting PLCA determining that another node wants to transmit (a request) in a first time interval, and the first node transmits in a second time interval, as cited above in Pannell. 
The prior art of record discloses a device that transmits an uplink request may be granted ability to pre-empt existing downlink transmission for its uplink transmission, as may be seen in Oteri above, and Fakoorian et al, U.S. Patent Application Publication No. 20190320448 A1 (e.g., ¶ [0034]).
The prior art of record discloses receiving transmission from multiple devices and scheduling and/or interleaving the devices across time intervals, wherein data (e.g., URLLC data) from one device may be punctured in the transmission of another device, as may be seen in Sun et al, U.S. Patent Application Publication No. 20190253137 A1 (e.g., FIGS. 5, 7; ¶ [0091]-[0094] [0098]-[0100]) and multiple devices being able to transmit (e.g., URLLC data) in prioritized time/frequency/spatial resources, as may be seen in Kowalski et al, U.S. Patent Application Publication No. 20190281609 A1 (e.g., ¶ [0041] [0042]).
However, the prior art of record does not disclose or fairly suggest, individually or in combination, or render obvious the limitations, a first note detecting that another node (third node) wants to transmit in first interval and moving its own transmission to third interval, because yet another (second node) will transmit in second interval, i.e., in response to detecting the transmission request signal, changing, by the controller, a time interval configured for communication of the first end node from a second time interval to a third time interval after the second time interval; and performing, by the controller, a transmission operation of the first end node in the third time interval, wherein a transmission operation of the third end node is performed in the first time interval, and the transmission operation of the second end node is performed in the second time interval after the first time interval.  This differs from prior art of record, which discloses scheduling or allowing access to other devices in an existing interval or set of interval, and scheduling a pre-emptive transmission from one device, but not a scenario where a third device preempts communication of the second node in a first time interval..
Claims 17-20, dependent from claim 16, are also allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 10, the prior art of record fails to disclose individually or in combination or render obvious the limitations receiving, by the controller, a beacon from a third end node when the transmission operation of the second end node is completed in the first time interval; and performing, by the controller, the transmission operation of the first end node in a second time interval indicated by the beacon.
The prior art of record discloses an end node discovering the network in order to set up communication, as may be seen in Kim et al, U.S. Patent Application Publication . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471